Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
2.	The action is responsive to the communications filed on 9/29/2022. Claims 1-3, 5-10,12-14, 16 are pending in the case. Claims 1, 8 are amended. Claims 1, 8 are independent claims. Claims 1-3, 5-10, 12-14, 16 are rejected.

Summary of claims

 3.	Claims 1-3, 5-10, 12-14, 16 are pending, 
	Claims 4, 11 and 15 were previously cancelled,
	Claim 17 is currently cancelled,
	Claims 1, 8 are independent claims,
           Claims 1-3, 5-10, 12-14, 16 are rejected.

Remarks
4.	Applicant’s arguments, see Remarks, filed on 9/29/2022, with respect to the rejection(s) of claim(s) 1-3, 5-10, 12-14, 16 under 103 have been fully considered and are not persuasive.  
	Applicant argued the cited references including Abreu and Maekawa did not teach the newly amended features in claim 1, specifically, applicant argued Maekawa did not teach “wherein the sliding track of the touch operation by the user on the display screen of the mobile terminal is in a one-to-one correspondence with the display position of the content,” because in Maekawa, the gesture “Z” is to set the displaying track of the four page, and is not in a one-to-one correspondence to the display position. Examiner respectfully disagrees. In Maekawa, user’s operation for writing input is detected and a specific function may be performed corresponding to each traced user input in the target area, that is, one tracked writing is corresponding to one function, the correlation between the tracked writing and the function is one-to-one. For example, as shown in Figs. 4A-4B and [0032], when the system detects the user inputs a setting value “2” in area 41, the system performs a correlated function which is changing the sheet tray to “tray 2”. In another example shown in Figs. 5A-5B and [0033], when the system detects the user writes “3” in region 44, the system performs a corresponding function which is setting the number of copies to 3. Please note one tracked user input in the target display region is corresponding to one specific preset function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1, 3, 5, 6, 8, 10, 12, 13, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Elvis Abreu et al (US Publication 20160173683 A1, hereinafter Abreu), and in view of Mario Ciabarra (US Publication 20110004845 A1, hereinafter Ciabarra), and in view of Takahito Komoto (US Publication 20130178249 A1, hereinafter Komoto), and Takao Maekawa (US Publication 20130227496 A1, hereinafter Maekawa).

As for independent claim 1, Abreu discloses: A display method, applied to a mobile terminal, comprising: acquiring, in the case that a communication event is received, associated information of the communication event, during a process of running an application program on a foreground of the mobile terminal (Fig. 8B and [0124], supporting continued playing of media 810 on the user device without interruption by the incoming call (a communication event), information associated with the incoming call is displayed in the overlay); displaying a prompt icon corresponding to the communication event at the target display position in a display interface of the application program (Fig. 8B and [0124], displaying the answer icon 812, the reject icon 815, the text icon 813, the block icon 814); and continuing to run the application program on the foreground and displaying a content associated with the communication event, in the case that a content display operation input for the prompt icon is received (Fig. 8B and [0124], showing overlaying of object 811 with call management options on the GUI for managing an incoming call, while supporting continued playing of media 810 on the user device without interruption by the incoming call), wherein the continuing to run the application program on the foreground and displaying the content associated with the communication event, in the case that the content display operation input for the prompt icon is received (Fig. 8B and [0124], showing overlaying of object 811 with call management options on the GUI for managing an incoming call, while supporting continued playing of media 810 on the user device without interruption by the incoming call) comprises: in the case that the content display operation input for the prompt icon is received (Fig. 8B and [0124], showing overlaying of object 811 with call management options on the GUI for managing an incoming call, while supporting continued playing of media 810 on the user device without interruption by the incoming call) … and continuing to run the application program on the foreground and displaying the content associated with the communication event (Fig. 8B and [0124], showing overlaying of object 811 with call management options on the GUI for managing an incoming call, while supporting continued playing of media 810 on the user device without interruption by the incoming call).
Abreu discloses displaying an overlaid object with incoming communication event information and options while the video application continues to run but does not expressly disclose determining a display position to present communication event information based on the associated information of the communication event, in an analogous art of managing communication events without interrupting a running application, Ciabarra discloses: determining a target display position corresponding to the communication event, based on the associated information of the communication event, wherein the associated information of the communication event comprises at least one of a quantity and preset priorities of events to be processed in the communication event (Fig. 4, when the type of communication event is SMS Message (410) in the example, “Window Location: Lower Right” (440);  [0027], the notification window can be changed based upon the type of event, specific alert types may take priority over others); and continuing to run the application program on the foreground and displaying a content associated with the communication event, in the case that a content display operation input for the prompt icon is received (Figs. 2A-2D and [0025], the notification window remains semi-transparent, allowing the user to see through the notification window and continue their task with the active application 150); 
Abreu and Ciabarra are in analogous art because they are in the same field of endeavor, managing communication event while running an application. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Abreu using the teachings of Ciabarra to include determining a display position for the communication event based on the associated information such as event type which has priority over others. It would improve Abreu’s user interface so the communication event notification will be provided to user while user is running an application, and user may know the type of the communication event because a specific display position is associated with a specific type of event which has priority over other events.
Ciabarra discloses determining a target display position based on the type of the communication event and specific type of event may take priority over others ([0027]), but does not expressly disclose determining a target display position based on one of a quantity and preset priorities of events, in another analogous art of displaying and managing communication event in user interface, Komoto clearly discloses: determining a target display position corresponding to the communication event, based on the associated information of the communication event, wherein the associated information of the communication event comprises at least one of a quantity and preset priorities of events to be processed in the communication event ([0038], the received information processing unit holds the number of incoming call records and incoming emails, the presence of a missed call and an incoming email from a specific communicator whom the user wants to check on a priority basis can be identified by notification icons; [0043] and [0045], a predetermined number of incoming call records/incoming emails are displayed on the screen such that a missed call record/an incoming email from a notification priority communicator is located in a predetermined position in the display), 
Abreu and Ciabarra and Komoto are in analogous art because they are in the same field of endeavor, displaying notification of communication event in user interface. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Abreu using the teachings of Komoto to include determining a display position based on the pre-registered priority associated with communication event. It would improve Abreu’s user interface so user may check the communication event on a priority basis.
Further, Abreu discloses displaying an overlaid object with incoming communication event information and options while the video application continues to run but does not expressly disclose the display position is determined based on a sliding track of a touch operation by a user on a display screen of the mobile terminal, in another analogous art of performing operations on a display screen of the mobile terminal, Maekawa discloses: determining, according to a preset correspondence between a sliding track of a touch operation by a user on a display screen of the mobile terminal and a display position, a display position corresponding to the content display operation, wherein the sliding track of the touch operation by the user on the display screen of the mobile terminal is in a one-to-one correspondence with the display position of the content … and displaying the content associated with the communication event at the display position corresponding to the content display operation (Figs. 4A-4B and [0032], when the system detects the user inputs a setting value “2” in area 41, the system performs a correlated function which is changing the sheet tray to “tray 2”; Figs. 5A-5B and [0033], when the system detects the user writes “3” in region 44, the system performs a corresponding function which is setting the number of copies to 3. Please note one tracked user input in the target display region is corresponding to one specific preset function, user’s operation for writing input is detected and a specific function may be performed corresponding to each traced user input in the target area, that is, one tracked writing is corresponding to one function, the correlation between the tracked writing and the function is one-to-one);
Abreu and Maekawa are in analogous art because they are in the same field of endeavor, performing operations on a display screen of the mobile terminal. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Abreu using the teachings of Maekawa to include performing the corresponding function based on the traced user input in the target area on a display screen. It would improve Abreu’s user interface with enhanced capabilities of allowing user to perform operations with more flexible and intuitive input on the display screen so user experience is improved.

As for dependent claim 3, Abreu further discloses: wherein prior to the continuing to run the application program on the foreground and displaying the content associated with the communication event, in the case that the content display operation input for the prompt icon is received, the method further comprises: receiving a touch operation input by a user ([0051], receiving user’s input with touch button; Fig. 8B and [0124], receiving user’s selection with the answer icon 812, the reject icon 815, the text icon 813, the block icon 814); determining whether the touch operation is the content display operation input for the prompt icon; and in the case that the touch operation is the content display operation input for the prompt icon, determining that the content display operation input for the prompt icon is received (Fig. 8B and [0124], receiving user’s selection with the answer icon 812 to accept a call, the reject icon 815 to reject a call, the text icon 813 to send a text message to the caller, the block icon 814 to send an automated message to a caller of the incoming call indicating an unavailability of the user device for any communication for a duration of the media being streamed).

claim 4       cancelled

As for dependent claim 5, Abreu-Maekawa further discloses: wherein the communication event is an incoming call request or an audio/video call request, and the displaying the content associated with the communication event comprises: displaying at least one operation button corresponding to the incoming call request or the audio/video call request; the method further comprises: in the case that a click operation on a target operation button is received (Abreu: Fig. 8B and [0124], receiving user’s selection with the answer icon 812 to accept a call, the reject icon 815 to reject a call, the text icon 813 to send a text message to the caller, the block icon 814 to send an automated message to a caller of the incoming call indicating an unavailability of the user device for any communication for a duration of the media being streamed), or in the case that a preset touch operation associated with the target operation button is received, processing the incoming call request or the audio/video call request corresponding to the target operation button, wherein the target operation button is one of the at least one operation button (Maekawa: Figs. 11A-11D).

As for dependent claim 6, Abreu further discloses: wherein the target operation button is an answer button (Abreu: Fig. 8B and [0124], receiving user’s selection with the answer icon 812 to accept a call), and the processing the incoming call request or the audio/video call request corresponding to the target operation button comprises: answering the incoming call request or the audio/video call request (Abreu: Fig. 8B and [0124], receiving user’s selection with the answer icon 812 to accept a call); continuing to run the application program on the foreground, and displaying a call interface of the incoming call request or the audio/video call request (Abreu: Fig. 8B and [0124], receiving user’s selection with the answer icon 812 to accept a call and continuing playing of media).

As per Claim 8, it recites features that are substantially same as those features claimed by Claim 1, thus the rationales for rejecting Claim 1 are incorporated herein.

As per Claim 10, it recites features that are substantially same as those features claimed by Claim 3, thus the rationales for rejecting Claim 3 are incorporated herein. 

Claim 11       cancelled

As per Claim 12, it recites features that are substantially same as those features claimed by Claim 5, thus the rationales for rejecting Claim 5 are incorporated herein.

As per Claim 13, it recites features that are substantially same as those features claimed by Claim 6, thus the rationales for rejecting Claim 6 are incorporated herein.

Claim 15       cancelled

As per Claim 16, it recites features that are substantially same as those features claimed by Claim 1, thus the rationales for rejecting Claim 1 are incorporated herein.

Claim 17       cancelled

6.	Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Abreu and Ciabarra and Komoto and Maekawa as applied on claims 1 and 8, and further in view of Asko Vetelainen et al (US Publication 20070010292 A1, hereinafter Vetelainen).

As for dependent claim 2, Abreu-Ciabarra-Komoto discloses acquiring the type of the communication event that may take priority over others (Ciabarra: Fig. 4 and [0027]) and priority information associated with communicator (Komoto: [0038], [0043] and [0045]), but does not clearly disclose acquiring a quantity of the communication event, in another analogous art of providing communication event information while running an application in mobile device, Vetelainen clearly discloses: wherein the acquiring, in the case that the communication event is received, the associated information of the communication event, during the process of running the application program on the foreground of the mobile terminal comprises: acquiring, in the case that the communication event is received, the quantity of the events to be processed in the communication event and types of the events to be processed, during the process of running the application program on the foreground of the mobile terminal; determining the quantity of the events to be processed in the communication event and the types of the events to be processed as the associated information (Fig. 2D and [0029], displaying a summary message notifier at the second portion 14b indicating a quantity of event “1” and the type of event “missed call,” another example is “2 new messages”).
Abreu and Ciabarra and Komoto and Vetelainen are in analogous art because they are in the same field of endeavor, managing communication event while running an application. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Abreu using the teachings of Vetelainen to include acquiring and displaying the quantity and the type of communication event. It would provide Abreu’s method with the enhanced capability of notifying user how many and what type of communication event received in order to let user acknowledge received information while be with an application.

As per Claim 9, it recites features that are substantially same as those features claimed by Claim 2, thus the rationales for rejecting Claim 2 are incorporated herein.
7.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Abreu and Ciabarra and Komoto and Maekawa as applied on claims 1 and 8, and further in view of Joshua Abraham Tabak et al (US Publication 20140118597 A1, hereinafter Tabak).

As for dependent claim 7, Abreu-Ciabarra-Komoto-Maekawa does not expressly disclose detecting if the mobile terminal is in landscape state and prompt user if the mobile terminal is not in landscape state, Tabak expressly discloses: detecting whether a display state of the mobile terminal is in a target landscape display state; in the case that the display state of the mobile terminal is not in the target landscape display state, displaying posture adjustment prompt information to prompt a user to adjust the display state of the mobile terminal to the target landscape display state ([0054], displaying a rotate prompt if the mobile device is not in landscape orientation).
Abreu and Ciabarra and Komoto and Maekawa and Tabak are in analogous art because they are in the same field of endeavor, mobile device user interface. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Abreu using the teachings of Tabak to include detecting mobile device orientation and prompting user if the mobile device is not in landscape orientation. It would provide Abreu’s method with the enhanced capability of prompting user to change mobile device orientation in order to improve user experience.

As per Claim 14, it recites features that are substantially same as those features claimed by Claim 7, thus the rationales for rejecting Claim 7 are incorporated herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 9:00 am to 6:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUA LU/
Examiner, Art Unit 2171